Citation Nr: 0705041	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-34 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from October 1960 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran's right ankle disability was not caused by 
his active military service from October 1960 to August 1969.

2.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) precludes him from securing or following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  A total rating based on individual unemployability due to 
service-connected PTSD is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claim for service connection for 
a right ankle disability in January 1999.  The veteran filed 
a timely notice of disagreement and received a statement of 
the case.  However, he did not perfect his appeal.  After the 
Veterans Claims Assistance Act of 2000 (VCAA) was passed by 
Congress, the veteran asked the RO to reconsider its decision 
in light of the new law.  The RO again denied service 
connection in December 2002, and the veteran appealed the 
decision.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran does not have a current 
diagnosis of a right ankle disability.  

The veteran injured his ankle playing football in June 1968, 
while on active duty.  However, the service medical record 
indicates that the incident was acute and transitory, not 
chronic, as he was treated once for his injury and there is 
no further evidence of right ankle problems in the military.  
The veteran's separation examination is negative for a right 
ankle disability.  The service medical record, overall, 
provides evidence against this claim, indicating an injury, 
but not a chronic disorder from the injury. 

In December 1998, the veteran underwent a VA joints 
examination.  The examiner found the veteran's right ankle to 
be normal, with normal ranges of motion.  The veteran's 
symptoms of pain were "purely subjective."  There is one 
incident of post-service medical treatment for a right ankle 
problem.  In May 1999, the veteran was treated for a right 
ankle sprain, which appears to have resolved without any 
remaining disability.  As the veteran does not have a current 
right ankle disability, the appeal must be denied.  

In any event, even assuming a current disorder, the post-
service medical record provides evidence against this claim, 
failing to indicate a current disorder related to the injury 
in service.  In this regard, the Board must note the lapse of 
many years between the veteran's separation from service and 
the first treatment for the claimed disorder.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran meets the criteria set forth in 38 C.F.R. § 
4.16(a), as his PTSD is rated as 70 percent disabling and he 
has a combined disability evaluation of 80 percent due to his 
six service-connected disabilities.  

The RO previously denied TDIU because the veteran did not 
meet the percentage criteria of 38 C.F.R. § 4.16(a).  The RO 
increased the veteran's PTSD evaluation to 70 percent in 
November 2004.  Because the veteran now meets the criteria, 
the Board may consider entitlement to TDIU under this 
regulation.

There is medical evidence of record that the veteran is 
unable to secure gainful employment due to his service-
connected PTSD.  At his September 2004 VA PTSD examination, 
the examiner included the veteran's Global Assessment of 
Functioning (GAF) scores.  From March 2000 to September 2004, 
the veteran's GAF score was consistently between 51 and 45, 
with few exceptions.  It is important to note that, as noted 
by the Court, a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  According to DSM-IV, a GAF score of 51 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A score of 41-50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  

After examining the veteran and his claims folder, the 
examiner stated that the veteran's PTSD caused him to loose 
his adaptability, his ability to work, to interact 
appropriately with family and friends, and to find enjoyment 
in activities.  The examiner concluded that "the veteran's 
severe emotional disorders and his moderate cognitive 
impairment make it highly unlikely that he can work in the 
future."  

A June VA psychology note from Dr. J. M. stated that the 
veteran's employability was severely compromised by his PTSD 
"in spite of the fact that he [was] obviously a bright and 
motivated individual."  Dr. J. M. did not expect the 
veteran's status to change significantly in the future.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

In light of the VA PTSD examination and facts discussed 
above, and pursuant to 38 C.F.R. § 4.16(a), the Board finds 
that the veteran is precluded from maintaining substantial 
and gainful employment by reason of his service-connected 
disorders and, as such, is entitled to a total disability 
evaluation.  Based on a review of the record, specifically 
the September 2004 VA mental health examination, the Board 
finds that the veteran is, at this time, incapable of gainful 
employment due to his service-connected generalized anxiety 
disorder.  The Board finds that the preponderance of the 
evidence supports the conclusion that he is unable to work 
due to his PTSD at this time.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the August 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claim for service connection for a right ankle 
disability.  With regards to the veteran's TDIU claim, the RO 
will be responsible for addressing any notice defect with 
respect to the effective date element when effectuating the 
award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's right ankle claim.  However, the 
Board finds that the evidence, discussed above, which 
indicates that there is competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because the first requirement is not satisfied.  

ORDER

Service connection for a right ankle disability is denied.  

Entitlement to TDIU is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


